Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov 




Inventors: Sze et al.				:	DECISION ON REQUEST FOR
Patent No. 10,742,762				:	RECONSIDERATION OF PATENT
Issue Date: August 11, 2020			:	TERM ADJUSTMENT AND 
Application No. 15/010,106			:	NOTICE OF INTENT TO ISSUE
Filing Date: January 29, 2016			:	CERTIFICATE OF CORRECTION
Attorney Docket No. 16113-2917002		:		


This is a decision on the request under 37 C.F.R. § 1.705 filed October 13, 2020, which requests the patent term adjustment on the patent be corrected to indicate the term of the patent is extended or adjusted by five hundred fifty-seven (557) days.

The request to correct the patent term adjustment indicated on the patent to indicate the term of the patent is extended or adjusted by five hundred fifty-seven (557) days is GRANTED. 

The application is being forwarded to the Certificates of Correction Branch for issuance of a certificate of correction indicating that the term of the patent is extended or adjusted by five hundred fifty-seven (557) days.

Telephone inquiries specific to this decision should be directed to Attorney Advisor Steven Brantley at (571) 272-3203.  

/Charles Steven Brantley/

Charles Steven Brantley 
Attorney Advisor
Office of Petitions

Enclosure:	Draft Certificate of Correction